[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The Statewide Grievance Committee, pursuant to Section 28B.1 of the Connecticut Practice Book makes presentment to this court that Alan Spirer, an attorney, has been guilty of misconduct not occurring in the presence of the court, and seeks his suspension from the practice of law.
The Respondent, a member of the bar of the State of Connecticut since September 12, 1972 pled guilty to the felony offense of Aiding and Abetting Bank Fraud, in violation of Title 18, U.S.C. § 2, 1344(a)(1) and (a)(2). He was sentenced to home confinement for twelve months and to probation for three years, ordered to perform four hundred hours of community service, to pay restitution in the amount of $75,000, a fine of $5,000, and the cost of his supervision in the amount of $7,030.80.
The Rules of Professional Conduct, Rule 8.4 provides that it is professional misconduct for a lawyer to "(b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects".
The court has considered the briefs of both parties, heard and reviewed all the evidence presented by the Petitioner, all of the testimony of the Respondent, and his witnesses, and the documentary evidence presented by the Respondent including numerous letters from disinterested parties attesting to his good character and integrity. CT Page 1412-C
The court finds that the appropriate sanction in this matter is a suspension of the Respondent from the practice of law.
Accordingly, the Respondent, Alan Spirer, is suspended from the practice of law for a period of six months commencing on March 15, 1996 and ending on September 15, 1996.
Pursuant to P.B. § 46B, the court appoints attorney Anthony J. DePanfilis to inventory the files of the Respondent and to take such action as seems indicated to protect the interests of the Respondent's clients.
A supplemental memorandum of decision will be issued subsequently detailing the reasoning of the court.
D'ANDREA, J.